DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I claim(s) 1 and 2, drawn to an aluminum alloy foil in the reply filed on 05/03/2022 is acknowledged.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-133112, filed on 07/06/2017.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 01/05/2020, 01/27/2020,  04/05/2021 and 07/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because it has 168 words but maximum allowable limit is 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 sets forth an aluminum alloy foil having a composition "containing" 1.0% by mass or more  and … 0.01% by mass or less of manganese "with the balance consisting of Al" within  the first through fourth lines of the claim. It is unclear whether this composition is intended to be  open or closed.
The transitional term "comprising," which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. [MPEP 2111.03.I]
The transitional phrase "consisting of'  excludes any element, step, or ingredient not specified in the claim. [MPEP 2111.03. II] When the phrase "consists of' appears in a clause of the body of a claim, rather than immediately following the preamble, there is an exceptionally strong presumption that a claim term set of with "consisting of' is closed to unrecited elements. [MPEP 2111.03.II]
In the instant claim, the composition of the alloy beings with "a composition containing ... " This indicates that the alloy composition is inclusive or open-ended and does not exclude additional, unrecited elements. However, the composition ends with "the balance consisting of Al and other incidental impurities". This indicates that the balance of the alloy excludes any element, step, or ingredient not specified in the claim, viz. that the balance can only  be aluminum. 
In this claim construction, if another element is present within the composition as allowed by the "containing" language the balance would include an impermissible additional element. Namely, if element X were included within the alloy composition, the balance would include Al, X, and other incidental impurities. This does not appear to be allowed by the current claim construction.
Additionally, the phrase "other incidental impurities" is indefinite since it is unclear what impurities have been provided for within the claim. In particular, the use of the word "other" implies that incidental impurities have been previously set forth within the composition. As set forth within the claim, iron, silicon, copper, manganese, and aluminum can be purposefully added and not considered to be impurities. 
Applicant is encouraged to amend the claim to more clearly define the composition of the aluminum alloy foil and set forth whether the alloy composition should be open or closed and to remove the word "other" from the phrase "other incidental impurities". For example, Applicant may amend the claim to read, in relevant part, as follows:

“An aluminum alloy foil having a composition containing 1.0% by mass or more and 1.8% by mass or less of Fe, more than 0.10% by mass and 0.20% by mass or less of Si, 0.005% by mass or more and 0.05% by mass or less of Cu, and the balance Al and incidental impurities 

This claim construction would provide for an open-ended alloy composition and not limit  the balance to only being Al and other incidental impurities.

Claims 2 depend from claim 1 and incorporate the limitations therein. Therefore, claims 2 is rejected for the reasons set forth above in regards to claim 1.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masakazu Seki [US 20150203941 A1].
Regarding about the composition limitation of the instant claim, Seki discloses an aluminum alloy foil with superior formability, consisting a composition as shown in the column 3 of the following table where column 2 represents the instant claim. Seki further explains the influence and the necessity of each element to have improved associated properties.  

Table 1 Comparison of the content of elements with the prior art.
Element 
Instant Claim
Seki 
Teachings of Seki [US20150203941A1] and citation
Fe
1.0-1.8
1.1- 1.7
From the viewpoint of strength and
manufacturing advantages, the content of Fe is preferably 1.1 mass % or more and 1.7 mass % or less. [section 0027, line 16-18]
Si
0.01-0.1
0.06-0.1 
From the viewpoint of strength and crystal grain size, the content of Si is preferably 0.06 mass% or more and 0.1 mass% or less. [section 0029, line 34-36]
Cu
0.005-0.05
0.005 - 0.4
From the viewpoint of strength and rollability, the content of Cu is preferably 0.005 mass% or more and 0.4 mass% or less. [section 0031, line 58-60]
Mn
<0.01
<0.05 
The content of each of the unavoidable impurities of Mn and the like is kept below  0.05 mass% to get appropriate formability [section 0032, 1-10]



Regarding about the crystal grain size limitation of the instant claim, Seki teaches examples of average crystal grain size is 5 μm, 6 μm, 7 μm,…… or less [section 0033, line 17]. Seki teaches the average crystal grain size of the aluminum alloy foil is influenced largely by the amount of element being added, and by the various manufacturing conditions. According to Seki, in particular, the component of the aluminum alloy foil, the number of intermetallic compounds in the aluminum alloy foil, the cold rolling rate from after the intermediate annealing until achieving final foil thickness, and the final annealing conditions have a large influence [section 0034, line 26-33]. Seki further teaches the recrystallization becomes difficult due to the presence of Cu forming a solid solution in the aluminum alloy. Seki also teaches in order to allow recrystallization with fine crystal grain size, intermetallic compounds having a circle equivalent to diameter is 1.0 to 5.0 μm which can serve as a nucleus generation site for recrystallization, should be present in the aluminum alloy by 1.0x104 grains/mm2 [section 0034, line 36-40]. Since these intermetallic compounds serves as the nucleus generation site during recrystallization, the greater the number of these intermetallic compounds, the finer the crystal grain diameter after the final annealing. Accordingly, the strength of the aluminum alloy film can be improved, allowing easier uniform deformation, therefore formability is improved [section 0036, line 62 – line 6]. The same idea is disclosed in the specification of the instant invention where it has been said that the density of the intermetallic compound in aluminum alloy foil, is desirably defined by the density of an Al-Fe based intermetallic compound having a grain size of 1 μm or more and less than 3 μm is 1 x 104/mm2 or more. 10 it has been further said the grain size of 1 μm or more is generally said to be a grain size which will be a nucleation site in recrystallization, and as a result of the distribution of such intermetallic compounds in a highly dense manner tends to obtain recrystallized fine grains in the annealing. When the grain size15 is less than 1 μm or the density is less than 1 x 104/mm2 the intermetallic compound tends not to serve as a nucleation site in recrystallization, and a grain size of more than 3 μm tends to result in pin holes in the rolling and decrease in the elongation. Therefore, the density of an Al-Fe based20 intermetallic compound having a grain size of 1 μm or more and less than 3 μm is desirably in the above range. [Specification Section 0026, line 5-21]
 
Therefore Seki teaches the limitations of overlapping ranges of composition and average crystal grain size with the Al foil of the instant claim. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges of different disclosed properties to produce an Al foil to get appropriate formability using Seki’s teachings. Because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness See [MPEP § 2144.05.I]. 
Claim 1 further recites, “….when a thickness of the foil is 30 μm elongations in directions making 0°, 45° and 90° with respect to a rolling direction are 25% or more respectively”.  Seki teaches the value of the average elongation of aluminum alloy foil with respect to the rolling direction of the Alloy 23 in the Table 2 [Section 0073, line 28-34 and Table 2]. The average elongation in the 0 degrees, 45 degrees, and 90 degrees with respect to the rolling directions are near 25% or more as stated in the instant claim [Table 2]. Seki’s Al foil that has been used to make samples shown in the Fig2 has a thickness of 40 μm as the final foil thickness which is different than the instant claim. 
Seki does not teach a maximum grain size of the crystal grains/the average grain size of the crystal grains is < 3.0 and the elongation value in the 0 degrees, 45 degrees, and 90 degrees with respect to the rolling directions of the Al for a thickness of 30 μm explicitly. However Seki’s product and all his teachings regarding the crystal grain size are substantially identical or similar to the instant invention as explained above, one of ordinary skill in the art before the effective filing date of the invention can measure this “maximum grain size of the crystal grains/the average grain size of the crystal grains” to have selected the value below 3 to get appropriate formability and have selected the thickness for appropriate elongation value. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)” [MPEP § 2112.01 (I)]. It is further said that “Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. [MPEP § 2112.01 (II)].
Regarding the elongation limitations, in the event that Seki’s foil does not meet the requirement requiring an elongation of 25% or more at 0°, 45°, and 90° with respect to rolling direction, it would have been obvious to one of ordinary skill in the art to adjust the elongation to fall within this range. Seki  teaches elongation property of the aluminum alloy foil can be obtained by varying the average crystal grain size, strength,  and  the  like [section 0044, line 30-33]. One of ordinary skill in the art would have been motivated to adjust the elongation value in the claimed range to produce an Al foil to get appropriate formability. 
Claim 2 is also rejected by virtue of its dependency on Claim 1. In addition Claim 2 recites the main limitation of “an average length of the high inclination angle grain boundaries is defined as L1, and an average length of the low inclination angle grain boundaries is defined as L2, L1/L2 > 2.0”. Although Seki does not teach this limitation directly, Seki’s product and all his teachings regarding the crystal grain size are substantially identical or similar to the instant invention. Therefore one of ordinary skill in the art before the effective filing date of the invention can measure this, L1/L2 and to have selected the value greater than 2 to get appropriate formability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. It is further said that “Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. [MPEP § 2112.01 (II)]

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-2 are provisionally  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11268171 B2. Although the claims at issue are not completely identical, they are not patentably distinct from each other because the claims of the published patent meet all of the limitations of the instant claims. Further, where there is a difference in the recited properties (as shown in the following figure representing the published patent), since the compositions are overlapping and the process of making are same, the products would have the same or substantially identical properties. 

    PNG
    media_image1.png
    604
    1113
    media_image1.png
    Greyscale

Fig 1 : Claim 1 of US 11268171 B2 ( red marked are the differences with the instant claim) 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZMUN NAHAR SHAMS whose telephone number is (571)272-5421. The examiner can normally be reached M-F 8AM-4:00PM (EST).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Zimmer can be reached on 571-270-3591. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZMUN NAHAR SHAMS/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736